404 F.2d 353
Derek Jerome SINGLETON et al., Appellants,v.JACKSON MUNICIPAL SEPARATE SCHOOL DISTRICT et al., Appellees.JACKSON MUNICIPAL SEPARATE SCHOOL DISTRICT et al., Appellants,v.Derek Jerome SINGLETON et al., Appellees.
No. 25780.
United States Court of Appeals Fifth Circuit.
October 11, 1968.

Appeals from the United States District Court for the Southern District of Mississippi; Dan M. Russell, Jr., Judge.


1
Paul Brest, Jackson, Miss., Franklin White, New York City, for appellants.


2
William A. Allain, Asst. Atty. Gen., Thomas H. Watkins, E. W. Stennett, Robert C. Cannada, Jackson, Miss., for appellees.


3
Before COLEMAN and MORGAN, Circuit Judges, and HUNTER, District Judge.

ORDER

4
PER CURIAM.


5
Following the receipt of briefs and the hearing of oral argument, upon consideration, it is Ordered that the Judgment of the Court below is on direct appeal Reversed and on cross appeal Affirmed, and the cause is remanded to the District Court for further proceedings consistently with the prior decisions of this Court, see especially United States of America v. Hinds County School Board et al. [August 14, 1968] 402 F.2d 926.


6
Further ordered that the Judgment to be entered below shall clearly authorize the School District to keep and maintain such internal records as may be necessary, in the exercise of its reasonable discretion, in order to be able to comply with District Court Orders and Judgments entered in connection with the operation of its schools.